Citation Nr: 0028045	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-11 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back and spinal 
condition.

2. Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include bipolar disorder type II 
and chronic schizophrenia, undifferentiated. 


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from February 1970 to 
January 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying the benefits sought.  

The veteran failed to show for an October 1999 in person 
hearing at the RO before a Veterans Law Judge.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. Cognizable medical evidence has not been presented to 
demonstrate that the claim for service connection of a 
back and spinal condition is plausible or capable of 
substantiation.  

2. Cognizable evidence has been presented to demonstrate that 
the claim for service connection for an acquired 
psychiatric disorder, to include bipolar disorder type II 
and chronic schizophrenia, undifferentiated, are plausible 
and capable of substantiation.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a back 
and spinal condition is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

2. The claim of entitlement to service connection for a 
chronic acquired psychiatric disability, to include 
bipolar disorder type II and chronic schizophrenia, 
undifferentiated, is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The threshold 
question that must be resolved with regard to a service 
connection claim is whether the veteran has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is a plausible claim; it 
need not be conclusive.  See Mattern v. West, 12 Vet. App. 
222 (1999); Hensley (Burke) v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  An allegation that a disorder is service-connected is 
not sufficient; the veteran must submit evidence in support 
of a claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); McManaway v. West, 13 Vet. App. 60 
(1999).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  See Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(Expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); see Arms v. West, 12 Vet. 
App. 188 (1999).  


Factual Background

The DD 214 reflects that the veteran had no service in 
Vietnam, Indochina, or Korea.  His military occupational 
specialty was light weapons infantryman.  He has no awards 
indicating combat.  The verification of service from the 
National Personnel Records Center reflects that he separated 
from service under honorable conditions.  

The report of medical history completed in February 1970 
reflects that the enlisted man complained of back trouble.  
The examiner noted, inter alia, low backache.  The February 
1970 report of medical examination reflects a normal spine 
and psychiatric evaluation.  The October 1970 report of 
medical history reflects that the enlisted man had or was 
having frequent trouble sleeping, frequent or terrifying 
nightmares, depression, or excessive worry.  The examiner 
noted, inter alia, that the enlisted man had nightmares and 
insomnia due to worry over work.  The October 1970 report of 
medical examination reflects that the spine and psychiatric 
evaluations were normal.  Prior to the January 1971 medical 
examination that revealed a normal spine evaluation, the 
veteran was evaluated for depression and suicidal feelings.  
The January 1971 report of physical examination is silent as 
regards a psychiatric evaluation. 

The service medical records reflect a psychiatric evaluation 
in May 1971.  That report reflects that after more than 12 
months of active duty service and six months in Germany, the 
enlisted man's unit reported that the veteran acted in an 
immature and unpredictable manner and although he had 
received only minimal disciplinary action in the past, they 
felt that this picture was detrimental to the operation and 
safety of others.  The physician noted that the enlisted man 
had been known to the facility for some time, having first 
come to their attention as a self referral because of 
irrational thoughts, "funny" behavior, and feelings of 
isolation.  Because he felt that he was not obtaining enough 
help, the sessions terminated and no further contact with the 
veteran came until the current request for administrative 
separation.  The enlisted man came from a chaotic background 
with a broken home, an alcoholic father, and quit school in 
the 7th grade to support other siblings.  Minor difficulties 
with civilian authorities terminated with the enlisted man 
stabbing a friend after the friend raped his 3-year-old 
niece.  

The May 1971 psychiatric evaluation reflects that the veteran 
presented as vague, immature, and impulsive, who did not have 
the capacity to look introspectively at his own behavior and 
was only minimally aware of having difficulties and was not 
particularly inclined towards any psychiatric intervention.  
There was a significant proportion of depression present 
which was associated with feelings of isolation, an inability 
to adjust and make friends, and particular isolation stemming 
from being assigned to a country of foreign speaking people.  
The enlisted man's orientation was schizoid at best and he 
was inclined to withdraw into a world of fantasy.  The 
enlisted man envisioned that as "weird and different from 
others," but was unable to see what those differences were.  
He had only limited intellectual capabilities, but he 
certainly operated on a level surpassing his recorded GT 
score of 60.  The psychiatrist opined that that he did not 
see the enlisted man as blatantly psychotic, but certainly, 
he had a significant problem in adjustment and his assignment 
in Germany further complicated the problem.  Considering all 
of the above, the psychiatrist opined that the most advisable 
course of action was to effect an administrative separation.  
The findings and conclusions reflect that the enlisted man 
was a schizoid individual who was unable to cope with his 
current military assignment and had little motivation for the 
same.  Although the enlisted man will undoubtedly operate in 
a similar manner in the future, it was the psychiatrist's 
opinion that military separation was wise and in his best 
interest.  The enlisted man was not inclined towards 
psychiatric intervention at that time, and since some support 
was indicated, the enlisted man was advised to seek 
psychiatric care should he find the need after separation.  
The November 1971 report of physical examination reflects a 
normal spine evaluation and that the veteran was qualified 
for separation.  Subsequent entries dated in November 1971 
reflect two evaluations for a strained right neck from a 
football injury.

A July 1996 Mental Health Mental Retardation (MHMR) Authority 
of Brazos County psychiatric evaluation reflects that the 
veteran broke his back in a 1979 motorcycle accident; that 
lumbar disc 4 and sacral disc 1 were ruptured on the job in 
1990; and that he had a poor surgical outcome in 1992.  The 
report reflects that the veteran had been diagnosed and 
treated for a mood disorder for a long time.  The veteran 
reported that he went to Vietnam with the Special Forces.  He 
spent four calendar years in prison.  The veteran walked with 
a cane and as though he had a past history of a back injury.  
His affect and mood appeared appropriate.  No psychotic 
thoughts were elicited.  He calmly reported his violent 
behavior and seemed to lack the usual type of response to his 
violent behaviors.  He reported being an assassin in the 
Special Forces, that he was stationed in Germany, and that he 
would be dropped into Vietnam to do assassinations of 
political people.  He reported having a general discharge 
from the military because of disobeying a command.  On 
examination, his memory was intact.  His insight and judgment 
were intact to reality.  The assessment reflects Axis I 
diagnoses of bipolar disorder, mixed by history and 
polysubstance dependence of alcohol, heroin, and morphine the 
past.  The Axis II diagnosis was personality disorder not 
otherwise specified.  The Axis III diagnosis was status post 
two back surgeries.  

The report of the May 1999 VA mental disorders examination 
reflects that the claims file was reviewed.  The report 
reflects that the veteran has a history of psychiatric 
treatment by Dr. Vanderpool and Dr. Rushing in Galveston 
during the period of 1992 to 1996.  The veteran moved to 
Bryan in 1996 and began visits to the mental health/ mental 
retardation clinic there at that time.  The intake summary 
dated in April 1996 reflects that he was referred to the 
clinic by Dr. Rushing with a diagnosis of bipolar disorder.  
Before being medicated with nortriptyline, diazepam, and 
divalproez, the veteran had crying spells, a loss of 
appetite, decreased motivation, passive suicidal and 
homicidal ideation, and an inability to sleep.  He was easily 
irritated and prone to physical and verbal attacks without 
provocation.  At that time, he reported hearing voices and 
seeing spirits.  The veteran medicated back pain with 
Vicodin.  

The report of the May 1999 VA mental disorders examination 
also reflects that the veteran reported being sent to Vietnam 
on search and destroy missions.  He reported disciplinary 
problems because he refused to kill.  He reported that he was 
fired on by friendly fire; he turned and returned the fire.  
His weapons were taken from him, and he was transferred to 
Germany.  He was never allowed to have a rifle after that.  
He was reassigned to communications.  He injured his back in 
a motorcycle accident.  He re-injured his back at the water 
department and required several surgeries.  He has nightmares 
about Vietnam a couple of times a week.  He says the 
nightmares also occur while he is awake.  He recalls his 
companion in a foxhole was hit by a shell and killed, 
screaming "help me Lonnie," just before he died.  He hears 
screams and sees all the blood.  The veteran reported being 
impulsive and avoided having any firearms because he might 
hurt someone.  He heard voices and felt people were talking 
about him.  He felt depressed and worthless.  He had poor 
control of himself.  He stayed home because he was afraid of 
getting into trouble.  The diagnosis was chronic 
schizophrenia, undifferentiated and poly drug abuse in 
remission.  The examiner noted that the first diagnosis of 
psychosis was in 1992 and that the service record indicated a 
personality disorder but no evidence of psychosis.  The 
examiner concluded that: (1) there was no evidence of a 
primary mood disorder, and (2) the symptoms of depression 
that the veteran reported seemed to be related to the 
schizophrenic process.  The GAF score was 25.  


A.  Back and spinal condition

First, the Board observes that service connection may be 
granted for a disease or injury incurred in or aggravated by 
military service.  In that regard, the service medical 
records reflect a low backache on the report of medical 
history dated in February 1970.  Thereafter, the report of 
medical examinations evaluated the spine as normal.  He was 
seen on two occasions in November 1971 for a cervical neck 
strain associated with a football injury.  He separated from 
service in January 1972.  

Second, the Board acknowledges the Veteran's Application for 
Compensation and Pension, VA Form 21-526, received by the RO 
in March 1998 reflects that the claim was for back and spinal 
surgeries which began in the early 1990's.  It is important 
to note that the veteran sustained not one but two back 
injuries post service, in 1979 and 1990.  In accordance with 
Hensley (Burke) v. West, 212 F.3d 1255 (Fed. Cir. 2000), the 
threshold to well-ground a claim is low.  However, a well-
grounded claim must be plausible in light of the evidence to 
include medical opinions, though not conclusive.  See Mattern 
v. West, 12 Vet. App. 222 (1999).  Without cognizable 
evidence showing that the back and spinal condition is 
related to an incident of military service, the claim is not 
well-grounded.  Thus, the claim of entitlement to service 
connection for a back and spinal condition is denied.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a).  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well-grounded.  See Morton v. 
West, 12 Vet. App. 477 (1999).  Further, the veteran's burden 
to submit evidence sufficient to establish a well-grounded 
claim is the veteran's alone and is not relieved by the 
benefit of the doubt provision.  See 38 U.S.C.A. § 5107(b); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


B. Chronic acquired psychiatric condition

After a comprehensive review of the evidence, the Board 
determines that the service medical records together with the 
May 1999 VA examination raise the question of whether the 
psychiatric symptoms in service were prodromal manifestations 
of the present psychiatric disability.  See 38 C.F.R. §§ 
3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997) (Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology).  In pertinent 
part, the veteran has been diagnosed with bipolar disorder, 
mixed by history, and personality disorder, not otherwise 
specified in 1996 and chronic schizophrenia, undifferentiated 
in 1999.  The service medical records reflect that the 
veteran was evaluated on self-referral and reported having 
worry, nightmares, and insomnia 8 months into his active duty 
service.  In January 1971, the veteran was evaluated for 
depression and suicidal feelings.  In May 1971, the veteran 
was diagnosed as schizoid personality with depressive 
features.  The military psychiatrist reflects that the 
veteran had been in treatment prior to this date for 
irrational thoughts and feelings of isolation.  The military 
physician noted that the veteran "will undoubtedly operate 
in a similar manner in the future."  

In essence, the veteran asserts that his symptoms began in 
service.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  In 
this regard, lay statements of the veteran are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The Board emphasizes that many of 
the veteran's psychiatric symptoms in service (i.e., 
depression, feelings of isolation, suicidal ideation, 
inability to adjust and make friends, irrational thoughts, 
nightmares, and retreating into a world of fantasy) were also 
reported in 1996 and 1999, to include suicidal ideation, 
decreased motivation, hearing voices, seeing spirits, reports 
of Vietnam service (Special Forces), nightmares, and 
depression.  The VA mental disorders examination dated in May 
1999 reflects that the symptoms reported by the veteran seem 
to be related to the schizophrenic process.  

Based on the evidence of record, the Board concludes that the 
veteran has submitted evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded.  See Hensley (Burke) v. West, 212 F.3d 1255 (Fed. 
Cir. 2000); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additional medical inquiry is required before the Board can 
conduct a comprehensive analysis of the veteran's claim for 
entitlement to service connection for a chronic acquired 
psychiatric disorder to include a bipolar disorder and 
chronic schizophrenia, undifferentiated.  See Allday v. 
Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991) [the 
Board may not rely upon its own unsubstantiated medical 
opinion, and if warranted, must order further examinations].  
Accordingly, the veteran's claim will be remanded for further 
development of the record.  

To the extent that the veteran may be seeking service 
connection for a personality disorder, such a claim lacks 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Developmental or congenital defects, such as 
personality disorders and mental deficiency, are not diseases 
or injuries within the meaning of the applicable legislation 
for disability compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (1999), see generally Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) (holding that 38 C.F.R. § 3.303(c), as 
it pertains to [congenital or developmental defects], is a 
valid regulation).  


ORDER

Service connection for a back and spinal condition is denied.  

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder 
type II and chronic schizophrenia, undifferentiated, is well-
grounded.  To this extent only, the appeal is granted.  


REMAND

Because the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder 
type II and chronic schizophrenia, undifferentiated, is well-
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

The evidence reflects that the veteran was evaluated and 
treated for psychiatric symptoms prior to May 1971 while on 
active duty and stationed in Germany.  The May 1971 report of 
psychiatric evaluation reflects that the veteran was assigned 
to Co. C 1st Battalion 36th Infantry APO.  The November 1971 
report of medical examination and other service medical 
records reflect treatment at the U.S. Army Disp. 3d Bde 3d AD 
APO 09074 - Friedberg.  These records are not associated with 
the claims file and should be requested through official 
channels.  

The evidence of record reflects that the veteran had 
disciplinary problems on active duty.  The veteran described 
2 instances of questionable conduct.  However, there are no 
personnel records detailing the incidents or any judicial/ 
non-judicial punishment.  The DD 214 does reflect that the 
veteran lost 31 days under section 972 Title 10 U.S.C. from 
July 6, 1970 to August 5, 1970.  The veteran asserts that he 
served in Vietnam in the Special Forces.  The DD 214 is 
silent as regards Korea, Indochina, or Vietnam service.  
Additionally, the record reflects that the veteran was 
transferred to Germany after one year of active duty service.  
In light the veteran's contentions, the RO should request and 
associate the veteran's official military personnel file to 
include any records of judicial/ non judicial punishment with 
his claims folder.  

The veteran reported that he served 4 years in prison on a 
robbery charge.  Based on what appears to be a longstanding 
mental disorder, it is highly probable that the veteran 
received mental health treatment while incarcerated.  The RO 
should request any available records from the appropriate 
correctional institution as directed by the veteran.  The 
evidence of record indicates that the veteran is in receipt 
of Social Security Benefits.  As there are no clinical 
records from the Social Security Administration in evidence, 
it is unclear as to whether the veteran is in receipt of 
Social Security Benefits for his psychiatric disorder.  Last, 
it appears that the VA examiner in 1999 reviewed psychiatric 
records that have not been associated with the claims folder.  
In that respect, the RO should request the psychiatric 
treatment records of Drs. Vanderpool and Rushing in Galveston 
for the period from 1992 and 1996 and any other psychiatric 
treatment records not previously associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Counts 
v. Brown, 6 Vet. App. 473, 476 (1994); Godwin v. Derwinski, 1 
Vet. App. 419, 425 (1991).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
a psychiatric disorder since 
separating from service in January 
1972, to include Drs. Vanderpool and 
Rushing, the Mental Health/ Mental 
Retardation Authority, and any mental 
health treatment from any correctional 
facility.  The RO should also inquire 
as to whether the veteran is in 
receipt of Social Security Benefits 
for a psychiatric disorder.  The RO 
should also request that the veteran 
submit any psychiatric treatment 
records that are in his possession.  

If and only if, the veteran reports 
that he is in receipt of Social 
Security Benefits due to the 
psychiatric disability, the RO should 
obtain from the Social Security 
Administration the records pertinent 
to the veteran's claim for Social 
Security disability benefits as well 
as the medical records relied upon 
concerning that claim.  See Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991) 
(the duty to develop pertinent facts 
applies to all relevant facts).  After 
securing the necessary release(s), the 
RO should obtain these records.  Any 
negative responses should be 
associated with the claims folder.  

2. The RO should make another attempt to 
secure through official channels 
(i.e., the service department, the 
National Personnel Records Center, and 
the National Archives Records 
Administration) any mental health 
treatment records for the period prior 
to May 1971 while assigned to Co. C 1st 
Bn 36th Inf. APO, as well as any 
records of treatment from the U.S. 
Army Disp. 3d Bde 3d AD APO 09074 - 
Friedberg.  Any negative responses 
should be associated with the claims 
file.  

3. The RO should obtain the veteran's 
Official Military Personnel File/ 
Admin 201 file and associate it with 
the claims folder.  If there are 
notations regarding judicial and non-
judicial punishment, those records 
must be obtained and associated with 
the file.  

4. After the above development has been 
completed, the veteran should be 
afforded a VA mental disorders 
examination by a psychiatrist who has 
not previously treated the veteran to 
determine the nature and etiology of 
any psychiatric disorders present.  
The claims folder MUST be made 
available to the examiner for review 
coincident with the examination.  Any 
necessary testing should be requested.  
The psychiatrist is requested to 
comment on: (a) any current 
psychiatric disorders present; and (b) 
whether it is least as likely as not 
that any current psychiatric disorder 
had its onset in service.  The 
rationale for all opinions expressed 
should be based on the evidence of 
record.

5. Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the issues of entitlement 
to service connection for a chronic 
acquired psychiatric disorder, to 
include bipolar disorder and chronic 
schizophrenia, undifferentiated.  If 
the determination remains unfavorable 
to the veteran, he should be furnished 
a supplemental statement of the case 
containing the evidence and the law 
and regulations pertinent to the claim 
and given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



 



